OLSZEWSKI, J.,
concurring:
I wholeheartedly agree with the majority’s resolution of the instant matter. Nevertheless, I must point out that Pennsylvania’s Supreme Court has never expressly overruled its decision in Commonwealth v. Silverman, 442 Pa. 211, 275 A.2d 308 (1971), despite the U.S. Supreme Court’s decision in United States v. DiFrancesco, 449 U.S. 117, 101 S.Ct. 426, 66 L.Ed.2d 328 (1980). This is true despite the numerous cases in which our state’s Supreme Court applied DiFrancesco. See, e.g., Commonwealth v. Kunish, 529 Pa. 206, 602 A.2d 849 (1992); Commonwealth v. Smith, 528 Pa. 380, 598 A.2d 268 (1991); Commonwealth v. Jones, 520 Pa. 385, 554 A.2d 50 (1989).
Further, I highlight the fact that no Superior Court decision, nor combination of such decisions, has served to overrule Silverman. As stated by our Supreme Court, “the Superior Court does not have the authority to determine that decisions of [the Supreme Court] are ‘no longer controlling in light of [a Superior Court] decision.’ ” Jones, supra at 388, 554 A.2d at 52 (quotation omitted). Nevertheless, it is apparent that the sweeping language utilized by our Supreme Court in applying DiFrancesco, found in cases such as Kunish, supra, has served to crumble the foundation upon which the Silverman decision was built. Thus, Silverman has been implicitly overruled by our Supreme Court. See Kunish, supra. Instantly, however, this Court does a service to our state by express*619ly laying to rest any questions concerning the continued viability of the Silverman decision.